Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of co-pending Application No. 17/700,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the reference application are substantially the same as the claims in the instant application.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are further rejected under 35 U.S.C. 103 as being unpatentable over Kanfu et al (JP Pat Doc. 2017-022886, A) hereinafter Kanfu et al.
Kanfu et al teach a method of fixing a permanent magnet using a lower mold (3) and an upper mold (5). The lower mold (3) holds a laminated core in which permanent magnet (19) is inserted in hole (18). Injection port (18) is provided in upper mold (5) to provide resin into a magnet insertion hole. Protrusion (14) is inserted into the insertion hole. Additionally laminate core (1) is supported by jig (2) and placed on a lower mold (3) of a resin injection device. Dummy plate (4) is placed on the upper surface of the laminated core (1) and the upper surface of the dummy plate (4) abuts on the lower surface of upper mold (5) of the resin injection apparatus. The laminated core (1) is sandwiched between the lower mold (3) and upper mold (5) of the resin injection apparatus. Jig (2) is positioned between the laminated iron core (1) and the lower die (3) and the dummy plate (4) is interposed between the laminated iron core (1).and the upper die (5). Lower and upper molds (3 & 5 respectively) are brought together in the rein injection device and resin is injected into a magnet insertion hole of the laminated iron core (1).  Additionally Kanfu et al .teach that the laminated core (1) includes a plurality of sheets (6) and a stack of sheets (7) below the stack (6). Magnet insertion holes (8) are formed in plate ( and a shaft hole (6a) is formed in the center of the plate (6). Additionally Kanfu et al teach actuator (15) for advancing and retracting the push- pin (14) from through-hole (13). The push-pin (13) is connected to actuator (15) via a spring element (16). As further applied to Claims 2 and 3 inasmuch as Kanfu et al teach a recess in the first mold (3) and providing a jig (2) through which protrusion (14) travels for a predetermined amount the limitations recited in said Claims 2 and 3 are held to have been obvious in view of Kanfu et al. Additionally Kanfu et al teach permanent magnet (19) inserted into insertion hole (8) and pushing pin (14) of the travels through the lower die (3). The tip of push-out pin (14) abuts against the lower surface of the permanent magnet (19) and this magnet is lifted upwards., As a result the upper end of the permanent magnet (19) abuts against the lower surface of dummy plate (4). Resin projection device is permitted to fill magnet insertion hole (8) with resin (20) as shown in Fig. 10 c.
It would have been obvious to provide a rotor core  a first mold (3 or 5) mounting step of inserting a protrusion (14) by a predetermined insertion amount into a magnet insertion hole (8) that penetrates from on end to the other end and in an axis line direction of a laminated iron core (Cf. at least Figs 1, 2 & 9-12) in which a magnet (19) is inserted into a magnet insertion hole (8) or between a laminated iron core  (Cf. at least Figs 1 2 & 9-12) in which a magnet (19) and an exterior member are mounted on an outer circumferential side and the exterior member and the fitting and fitting and arranging the laminated iron core in a fitting recess of the first mold from a side of the one end, a second mold mounting step of engaging a second mold with the first mold and clamping and sealing the laminated iron core together with the first mold and  a resin injection step of injecting a resin material (20) into the magnet insertion hole (8) or between the exterior member and the laminated iron core (Cf. at least Figs 1 2 & 9-12)  through a resin injection unit  provide in the first or the second mold (3 or 5) wherein among at least some of the pairs of rotor cores that are adjacent in the axis line direction one of the rotor cores is reversed and step-skewed. (Cf. e.g. Figs. 2-7).   As further applied to Claims 2 and 3 inasmuch as Kanfu et al teach that mold (3) is provided with concave portions (22a-22c) and the lower end of armature (3, 21) , jig  is provide with protrusion (14) which is inserted by a predetermined amount into magnet insertion holes (8) the limitations recited said Claims 2 and 3 are held to have been obvious in view of Kanfu et al.          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M , R and f from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729